Citation Nr: 0214455	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-17 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension and coronary artery disease, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1958, from June 1958 to May 1976, and during August 1990, 
with additional service with the U.S. Army National Guard 
(National Guard).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The Board remanded this 
matter to the RO in January 2001 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.  The RO 
also granted service connection for hearing loss during the 
pendency of this appeal; therefore, that issue is no longer 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A cardiovascular disease has not been shown to be 
causally related to service, and there is no evidence of a 
cardiovascular disease within one year following service.


CONCLUSION OF LAW

A cardiovascular disease was not incurred or aggravated as a 
result of service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the rating decisions issued in 
March 1997 and July 2002, as well as the July 1999 Statement 
of the Case and July 2002 Supplemental Statement of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and that he needed to 
submit evidence that his cardiovascular disease had its 
origin in active service.  In the Statement and Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reason for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  

In addition, a May 1998 Conference Report of the Decision 
Review Officer is of record.  This report summarized the 
evidence of record and identified which evidence the RO would 
obtain and which evidence would be requested of the veteran.  
Therefore, the Board finds that the rating decisions, 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records and the National Guard 
medical records.  The RO also obtained the relevant private 
medical records, and provided the veteran with a VA medical 
examination and opinion.  Therefore, the Board finds that the 
RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2001).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Also, certain 
chronic diseases, including cardiovascular disease, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran alleges that his current heart disease is due to 
his period of active service.  The service medical records 
contain several routine physical examinations that found no 
cardiac abnormality and numerous yearly electrocardiographs 
that were all determined to be within normal limits.  The 
records all contain no findings of elevated blood pressure.  
A May 1964 examination identified a Grade I blowing systolic 
murmur with no radiation.  A cardiac consultation performed 
later that month found no cardiac disease.

Medical records from the National Guard include numerous 
routine physical examinations in which the veteran's cardiac 
status was determined to be normal.  The records also contain 
no findings of elevated blood pressure.  In April 1977, a 
chest x-ray identified mild cardiomegaly, normal vessels, and 
bilateral apical pleural thickening.  A cardiac consultation 
found the heart to be normal and identified no defects or 
diagnoses.

Medical records from Hershey Medical Center show that the 
veteran presented in September 1988 with complaint of chest 
pain of two days' duration.  The veteran was diagnosed with 
acute anterior wall myocardial infarction and underwent a 
cardiac catheterization that discovered coronary artery 
disease.  An August 1990 follow-up letter from the veteran's 
private physician stated that the veteran had recovered 
extremely well and was essentially asymptomatic.  In April 
1996, the veteran was readmitted to the Hershey Medical 
Center with right apical chest pain.  A chest x-ray found 
cardiomegaly with mild redistribution of pulmonary 
vasculature.  The veteran's discharge diagnoses were right 
lower lobe pneumonia, hypokalemia, and coronary artery 
disease.

In additional records from the National Guard, a January 1989 
examination diagnosed the veteran with status post acute 
myocardial infarction with apical thrombus, and three-vessel 
coronary artery disease by cardiac catheterization.  The 
veteran was medically disqualified from service with the 
National Guard in August 1990.

At a VA examination in July 2001, the examiner observed that 
the veteran had no known cardiovascular disease until he 
presented with a myocardial infarction in September 1988.  
The veteran was hypertensive at the time of his myocardial 
infarction, but did not have a history of hypertension prior 
to that time.  The examiner reviewed the veteran's blood 
pressure readings of record from 1969 to 1988.  The veteran 
was assessed with coronary artery disease due to 
atherosclerosis.  In a July 2002 addendum, the examiner 
clarified that he did not believe that the veteran's 
myocardial infarction was caused by any conditions present on 
active duty.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for cardiovascular disease.  The record shows that the 
veteran did not sustain a myocardial infarction until many 
years after his discharge from active service.  The record 
contains no evidence of heart disease in service, or 
continuity or chronicity of symptoms following active 
service.  The Board concedes that a systolic murmur was 
identified in service; however, a cardiac consultation at the 
time found no evidence of heart disease.  Further, the record 
contains no evidence relating the veteran's current 
cardiovascular disease to the heart murmur.  Notably, the VA 
examiner related the veteran's acute myocardial infarction to 
his hypertension, and opined that it was not related to 
active service.

The Board also notes that a radiology report in April 1977 
identified mild cardiomegaly within one year of the veteran's 
discharge from active service.  See 38 C.F.R. § 3.307, 3.309 
(2001).  However, a cardiac consultation performed at that 
time identified no cardiac disease or defect.  Therefore, the 
Board finds that service connection is not warranted on a 
presumptive basis, as there was no actual disability that had 
manifested to a compensable degree within one year of 
service.

Finally, the Board notes that the veteran may believe that 
his heart disease is related to service with the National 
Guard.  However, the record contains no evidence that the 
veteran was involved in active duty for training or inactive 
duty training with the National Guard at the time of his 
myocardial infarction.  Moreover, a precedent opinion of the 
VA General Counsel held that a myocardial infarction 
sustained during the course of heavy exertion during inactive 
duty training does not constitute an injury within the 
meaning of 38 U.S.C.A. § 101(24) (West 1991).  See VAOPGCPREC 
86-90.  Accordingly, the Board can identify no basis for an 
award of service connection and the benefit sought on appeal 
must be denied.


ORDER

Service connection for cardiovascular disease, to include 
hypertension and coronary artery disease, status post 
myocardial infarction is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

